Case 8:19-cv-00610-JLS-ADS Document 78-3 Filed 01/21/20 Page 1 of 6 Page ID #:956




                          EXHIBIT C
Case 8:19-cv-00610-JLS-ADS Document 78-3 Filed 01/21/20   Page
                                                 Hogan Lovells US 2 of 6 Page ID #:957
                                                                  LLP
                                                                                                               1999 Avenue of the Stars
                                                                                                               Suite 1400
                                                                                                               Los Angeles, CA 90067
                                                                                                               T +1 310 785 4600
                                                                                                               F +1 310 785 4601
                                                                                                               www.hoganlovells.com

  By Electronic Mail

  October 28, 2019

  Adam E. Polk
  Simon S. Grille
  GIRARD SHARP LLP
  601 California Street, Suite 1400
  San Francisco, California 94108
  apolke@girardsharp.com
  sgrille@girardsharp.com


  Re:              Sosenko, et. al. v. LG Electronics U.S.A., Inc. – Requests for Production of
                   Documents, Set One

  Dear Counsel:

         I am writing to further our meet and confer efforts regarding document production in this
  case. In particular, this letter will follow-up on our September 26, 2019 meet and confer call
  regarding the scope of Plaintiffs’ Requests, and the position of LG Electronic U.S.A., Inc. (“LG”)
  regarding the production of documents in response to those Requests, as stated in our September
  16, 2019 proposal.

        In an effort to reach a compromise agreement on the appropriate discovery in this matter,
  we have thoughtfully considered your responses to our proposal.

          As an initial matter, as you requested, we have confirmed that our client does not have in
  its possession, custody, or control additional documents responsive to Request No. 1 (documents
  concerning the named Plaintiffs). You also asked whether LG will be producing additional
  documents in response to Request No. 7 (advertising and marketing materials for Plaintiffs’ LG-
  branded refrigerator models). LG does not believe it has additional documents response to this
  Request in its possession, custody, or control, but will confirm that is the case and will produce
  any additional material it identifies.

          With respect to the scope of the Requests, you indicated that you believe LG should
  produce responsive documents relating to each of the refrigerator models set forth in Exhibit A
  to the initial Complaint, in addition to the named Plaintiffs’ models. 1 LG is willing to produce
  non-privileged documents responsive to the remaining Requests that relate to the models listed in
  Attachment A. We describe LG’s position regarding each of the remaining Requests below:

  1
   Note: The First Amended Complaint does not appear to list additional refrigerator models or attach any
  such exhibit.
  Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
  LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
  Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis
  Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo
  Warsaw Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville.
  Legal Services Center: Berlin. For more information see www.hoganlovells.com
Case 8:19-cv-00610-JLS-ADS Document 78-3 Filed 01/21/20 Page 3 of 6 Page ID #:958
  Adam E. Polk                                   -2-                                 October 28, 2019
  Simon S. Grille




          A. Requests Regarding “Compressor Failure” Analysis, Testing, and Service (Nos. 2,
             3, 8, 11)

          As noted previously, LG will produce reasonably accessible non-privileged documents if
  any, sufficient to show (i) analysis of the “root cause” of any reported cooling issues, and (ii)
  service rate data regarding reported cooling issues with respect to the scope of refrigerator
  models articulated in Attachment A. These documents are responsive to Request Nos. 2 and 3.2

          As for documents reflecting the “average cost to consumer” of repairs (Request No. 11),
  we now understand, based on the parties’ meet and confer, that you are seeking aggregate data
  reflecting the total cost of “Compressor Failure” repair across all refrigerator models in the
  Complaint. As you are aware, the cost for replacing a compressor is fully covered by a 10-year
  warranty. Thus, the only cost to consumers is the labor cost. LG has no information regarding
  the labor fees charged by others, including resellers and outside service technicians.
  Accordingly, LG is willing to produce reasonably accessible documents sufficient to show its
  labor fee for compressor repairs.

          With respect to Request No. 8, which seeks documents reflecting LG’s testing of the
  “Sealed System,” you indicated that you believed documents showing the results of post-sale
  testing also should be considered responsive along with those related to pre-marketing testing.
  To be clear, LG’s September 16 proposal related to pre-market testing of the refrigerator units as
  a whole – not to testing on the “Sealed System” in particular – because that is the type of testing
  that LG does. With respect to post-sale testing, LG will produce reasonably accessible
  documents sufficient to show the results of post-sale testing of the refrigerator models identified
  in Attachment A, if it occurred.

          B. Requests Regarding Sales and Pricing Data (Nos. 4, 6)

          Request Nos. 4 and 6 seek documents reflecting the number of Class Refrigerators sold to
  authorized resellers by year and model number and the average purchase price paid for the Class
  Refrigerators by year and model number, respectively. We initially proposed producing
  information sufficient to show the minimum advertised price information for the named
  Plaintiffs’ refrigerator models. During our call, you explained that you were seeking documents
  sufficient to show a breakdown containing information related to the number of models sold by
  LG to authorized resellers and other third parties.


  2
   These documents would be limited to documents in LG’s possession. As stated in our
  September 16 proposal, LG does not possess and cannot produce documents relating to repairs
  conducted by third-party service technicians Plaintiffs may have contacted. In addition, as we
  have repeatedly explained, LG does not possess certain materials for non-LG branded (or, in this
  case, Kenmore-branded) refrigerators.
Case 8:19-cv-00610-JLS-ADS Document 78-3 Filed 01/21/20 Page 4 of 6 Page ID #:959
  Adam E. Polk                                   -3-                                 October 28, 2019
  Simon S. Grille




          As we explained in our September 16 proposal, LG only sells refrigerator units to
  intermediate retailers and vendors (not directly to consumers), and you have already served
  subpoenas on non-party retailers seeking documents sufficient to show the purchase price,
  purchase date, identity of the purchaser, among other categories. In an effort to compromise,
  however, LG will agree to produce documents sufficient to show the number of refrigerator units
  sold by LG to each of its retailers for the models outlined in Attachment A. Please note that LG
  does not have information regarding the price at which retailers themselves sold the refrigerators
  or the location of those sales.

          C. Requests Regarding Consumer Complaints, Warranty Claims, and LG’s Policies
             Regarding Such Claims (Nos. 5, 9, 10)

          In our initial proposal, we agreed to produce LG’s warranty policy in response to these
  Requests, and we shared our belief that the other information you seek would be demonstrated
  by the documents we offered to produce in response to the other Requests. During our call, you
  explained that you sought documents beyond those we initially offered to produce and explained
  that you had envisioned receiving documents regarding complaints about “Compressor Failure”
  that were not related to warranty claims. In light of your clarification, LG will search for and
  produce available service documentation that resulted in compressor repairs. However, with
  respect to Plaintiffs’ request for warranty policy-related documents (e.g., LG’s procedures for
  handling warranty claims), LG does not believe such information is relevant given that Plaintiffs
  do not allege a breach of express warranty claim and requests to meet and confer about this issue
  (as LG indicated in its recent responses to Plaintiffs’ Second Set of Requests for Production).

         As we have said before, LG is committed to working with Plaintiffs in good faith to
  negotiate an appropriate scope for the outstanding Requests. Thank you for your professional
  courtesy and cooperation in this matter.

  Regards,




  Michael M. Maddigan

  Partner
  (310) 785-4727
  michael.maddigan@hoganlovells.com
Case 8:19-cv-00610-JLS-ADS Document 78-3 Filed 01/21/20 Page 5 of 6 Page ID #:960
  Adam E. Polk                         -4-                        October 28, 2019
  Simon S. Grille




                                ATTACHMENT A

       No.                                    Model
              1      LFC28768SB
              2      LFC28768ST
              3      LFC28768SW
              4      LFCS31626S
              5      LFX28968D
              6      LFX28968SB
              7      LFX28968ST
              8      LFX28968SW
              9      LFX29927SB
             10      LFX29927ST
             11      LFX29927SW
             12      LFX29945ST
             13      LFXC24726D
             14      LFXC24726S
             15      LFXC24796D
             16      LFXC24796S
             17      LFXS24623B
             18      LFXS24623D
             19      LFXS24623S
             20      LFXS24623W
             21      LFXS24663S
             22      LFXS29626B
             23      LFXS29626S
             24      LFXS29626W
             25      LFXS29766S
             26      LFXS30726S
             27      LFXS30766D
             28      LFXS30766S
             29      LFXS30796D
             30      LFXS30796S
             31      LMXC23746D
             32      LMXC23746S
             33      LMXS27626D
             34      LMXS27626S
             35      LMXS27676D
Case 8:19-cv-00610-JLS-ADS Document 78-3 Filed 01/21/20 Page 6 of 6 Page ID #:961
  Adam E. Polk                         -5-                        October 28, 2019
  Simon S. Grille




           36        LMXS30746S
           37        LMXS30776D
           38        LMXS30776S
           39        LPXS30866D
           40        LSFD2491ST
           41        LSFXC2476D
           42        LSFXC2476S
           43        LSXC22386D
           44        LSXC22386S
           45        LSXC22396D
           46        LSXC22396S
           47        LSXC22426S
           48        LSXS22423B
           49        LSXS22423S
           50        LSXS22423W
           51        LSXS26326B
           52        LSXS26326S
           53        LSXS26326W
           54        LSXS26336D
           55        LSXS26336S
           56        LSXS26336V
           57        LSXS26366D
           58        LSXS26366S
           59        LSXS26386D
           60        LSXS26386S
           61        LSXS26396S
